UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENTREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) September 13, 2011 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-18051 13-3487402 (State or other jurisdiction of Commission File No. (I.R.S. Employer Incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina 29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September 13, 2011, the Board of Directors(the “Board”) of Denny’s Corporation (the “Company”)appointed George W.Haywood to serve as a director of the Company. Mr. Haywood will be paid the same rate of compensation as the Company’s other non-employee directors, which includes cash payments of $75,000 per year, payable in quarterly installments of $18,750, and an annual award of deferred stock units, valued at $75,000.Mr. Haywood will receive a pro-rata portion of these cash and equity awards granted to directors for the remaining 2011/2012 board term. There are no arrangements between Mr. Haywood and any other person pursuant to which Mr. Haywood was selected as a director, nor are there any transactions to which the Company or any subsidiary thereof is a party and in which Mr. Haywood has a material interest subject to disclosure under Item 404(a) of Regulation S-K. Mr. Haywood will serve on the Audit and Finance Committee of the Board. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Denny's Corporation Date: September 15, 2011 /s/ F. Mark Wolfinger F. Mark Wolfinger Executive Vice President, Chief Administrative Officer and Chief Financial Officer
